UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) May 21, 2012 (Date of earliest event reported) May 17, 2012 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On May 17, 2012, ONEOK Partners, L.P. (ONEOK Partners) announced it will present at the National Association of Publicly Traded Partnerships Investor Conference on Thursday, May 24, 2012, in Greenwich, Connecticut.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. Terry K. Spencer, president of ONEOK, Inc. and ONEOK Partners, GP, L.L.C., the sole general partner of ONEOK Partners, L.P., will present at the conference at 8 a.m. Eastern Daylight Time (7 a.m. Central Daylight Time). The conference will be webcast and will be accessible on the ONEOK Partners website, www.oneokpartners.com.A replay of the webcast will be archived for 30 days after the conference. The presentation will also be posted on the ONEOK Partners website that morning beginning at 8 a.m. Eastern Daylight Time (7 a.m. Central Daylight Time). The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibits 99.1 News release issued by ONEOK Partners, L.P. dated May 17, 2012 2 SIGNATURE Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: May 21, 2012 By: /s/ Robert F. Martinovich Robert F. Martinovich Executive Vice President, Chief Financial Officer and Treasurer 3
